Citation Nr: 1134301	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for migraine headaches, secondary to service-connected hypertension, for the rating period from August 31, 2000 through March 1, 2006.

2.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches, secondary to service-connected hypertension, from March 2, 2006.

3.  Entitlement to an effective date earlier than March 2, 2006, for the grant of service connection for headaches, secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to April 2000.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for migraine headaches, secondary to service-connected hypertension, effective March 2, 2006.  The rating decision assigned an initial evaluation of 30 percent.  

The issue of entitlement to an initial evaluation for migraine headaches, secondary to service-connected hypertension, for the rating period from August 31, 2000 through March 1, 2006, is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the period from March 2, 2006, competent clinical, and competent and credible lay, evidence of record demonstrates that the Veteran's migraine symptoms more nearly approximate the criteria for a 50 percent evaluation (very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability).  

2.  The Veteran submitted an application for service connection for migraine headaches, secondary to service-connected hypertension, which was received by VA on August 31, 2000, and denied by a May 2001 rating decision.

3.  The Veteran timely appealed the May 2001 rating decision which denied service connection for migraine headaches, secondary to service-connected hypertension.

4.  At the time of the July 2006 rating decision which granted service connection for migraine headaches, secondary to service-connected hypertension, the May 2001 rating decision denial of the Veteran's August 31, 2000 claim remained pending on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial evaluation for service-connected migraine headaches, secondary to service-connected hypertension, for the rating period on appeal from March 2, 2006, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an effective date of August 31, 2000, for the grant of service connection for migraine headaches, secondary to service-connected hypertension, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the July 2006 rating decision on appeal granted service connection, the claim is are now substantiated.  Thus, the filing of a notice of disagreement as to the initial evaluation and effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluation and effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See March 2007 statement of the case and headings "Pertinent Laws; Regulations; Rating Schedule Provisions."

Duty to Assist

The record contains the Veteran's service treatment records, VA and private medical records, and the Veteran's contentions.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations in March 2007 and April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Additionally, the reports provide findings which are pertinent to the criteria applicable for rating the Veteran's disability.  

Although the March 2007 and April 2011 examiners did not review the Veteran's claims file, the examiners considered the Veteran's reported medical history which was consistent with that contained in the Veteran's claims folder.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary with respect to the increased evaluation claim, and irrelevant to the effective date claim.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's migraines are currently evaluated as 30 percent disabling, effective from March 2, 2006.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent evaluation is warranted for headaches that are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the maximum schedular rating assignable under this Diagnostic Code.  Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds that the evidence shows that the Veteran's migraine headaches, secondary to service-connected hypertension, more nearly approximate the criteria for a 50 percent evaluation, from March 2, 2006.  

The Veteran has submitted employment records from 2006 that reflect that he generally used at least one day a week of sick leave at his job at the U.S. Postal Service.  

The report of a March 2007 VA examination provides that the Veteran reported that his headaches occurred 2 to 3 times per week.  To alleviate the pain, he had to lie down in a dark room and hold his eyeballs with his fingers.  The headaches typically lasted 2 hours in duration but could last up to 1 to 2 days.  The report noted that the Veteran had been released from some of his duties at a Post Office warehouse due to his headaches.  He said that he had to tailor his activities on the job so that he had less exertion while there.  The impression was migraine headaches, currently in a frequency of 2 to 3 times a week.  

A January 2008 Department of Labor form completed by the Veteran's VA primary care physician relates that the Veteran had migraine headaches diagnosed by neurology.  They impaired his ability to concentrate, and he might need to miss work or lie down due to headaches.  Occasionally he had to miss work due to headaches.  He could work full time, but no more than 8 hours per day.  He had episodes of incapacity 4 to 8 days per month, of no more than 24 hours duration and he should work no more than 40 hours a week.  The report noted that headaches may cause missed days of work and on missed days (during severe headaches) he would be unfit for duty.  

A November 2008 VA primary care treatment note relates that the Veteran stated that he missed a lot of work due to migraines, and was worried about losing his job.  

A March 2010 private neurological consultation report provides that the Veteran reported episodic disabling headaches, at least three times a month.  Each episode could last up to 2 days.  He had a history of migraine headaches and continued to have very severe episodic pain, which sounded like migraines with aura.  In addition, he had mild to moderate almost daily headaches, which might be rebound or converted migraines.  

The report of an April 2011 VA examination provides that the Veteran reported having a severe migraine 2 to 3 times a week.  On other days, he just had a light headache.  He reported that he left work 2 to 3 hours early, twice a week.  He said that if he was not a disabled Veteran, the Post Office would have already let him go and that he was grateful that his supervisors were understanding.  Occasionally his wife had to come to work to bring him home.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds that the Veteran's statements as to the frequency of his headaches, as recorded in the foregoing medical records, is credible.  The Board also finds it significant that the VA and private physicians who wrote the foregoing reports endorsed the Veteran's reported frequency and severity of headaches.  

The Veteran's reported statements demonstrate that his headaches more nearly approximate the criteria for a 50 percent evaluation than a 30 percent evaluation under Diagnostic Code 8100, from March 2, 2006.  They are very frequent, can be prostrating and prolonged, and produce severe economic inadaptability.  It appears that but for the Veteran's understanding supervisors, his migraine headaches would have an even more severe effect on his employment.  As a result, the Board finds that his migraines warrant a 50 percent evaluation under Diagnostic Code 8100, from March 2, 2006.  Again, this is the maximum schedular rating assignable under this Diagnostic Code.

The Board notes that according to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the rating criteria are inadequate to rate the Veteran's migraine headaches.  There is no suggestion that the rating criteria do not reasonably describe the disability level and symptomatology of this disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

Earlier Effective Date

In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

The effective date for the grant of service connection where new and material evidence is received after final disallowance will be the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

The Veteran alleges that the effective date for the grant of service connection for migraine headaches, secondary to service-connected hypertension, should be the date he first claimed service connection.  

VA received the Veteran's claim for service connection for migraines on August 31, 2000.  A May 2001 rating decision denied the claim.  The Veteran submitted a timely notice of disagreement in June 2001, and a May 2002 rating decision also denied service connection.  The Veteran was sent a statement of the case on July 19, 2004.  The VA received his substantive appeal on September 23, 2004.  

In computing the time limit for filing a substantive appeal, 38 C.F.R. § 20.305(a) provides that a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the "mailbox rule" applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5- day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Also, in computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b). 

Subtracting these five days, and excluding Saturdays, Sundays, and legal holidays, the Board concludes that the earliest the Veteran's substantive appeal may be considered to have been received is September 16, 2004, which is four days prior to expiration of the appeal period on September 20, 2004, 60 days after issuance of the statement of the case on July 19, 2004.  Further, in Hunt v. Nicholson, 20 Vet. App. 519 (2006) the Court held that equitable tolling is applicable with respect to the statutory deadline for filing a substantive appeal set forth in 38 U.S.C. § 7105(d)(3).  Because there is nothing in the limited legislative history of 38 U.S.C. § 7105(d)(3) that would preclude equitable tolling in this instance, the Court found that the same principles that guided the United States Court of Appeals for the Federal Circuit in allowing equitable tolling of the deadline for filing a Notice of Appeal (NOA) with the Veterans Claims Court apply with equal force to tolling the deadline for filing substantive appeals.  Further, allowing equitable tolling of the deadline for filing a substantive appeal is in keeping with the recognition of the nonadversarial, uniquely pro-veteran claims process within VA.  As such, the Board finds that the appellant timely perfected his appeal as to the May 2001 rating decision denial of service connection for migraine headaches, secondary to service-connected hypertension.  Hence, the May 2001 RO denial of the Veteran's August 31, 2000 claim for service connection was on appeal and remained pending.  

The RO considered the Veteran's September 23, 2004 substantive appeal as untimely, and as a claim to reopen.  A March 2005 rating decision found that the Veteran had not submitted new and material evidence, and declined to reopen the claim.  

The accompanying cover letter, also dated in March 2005, informed the Veteran that VA had previously denied service connection for migraine headaches, to include as secondary to service-connected hypertension.  The letter reminded the Veteran that a May 2002 letter had informed him of this denial.  The letter advised the Veteran that since he had not appealed that decision within one year, he had to submit new and material evidence to reopen the claim.  

An April 2005 rating decision did not specifically address new and material evidence, but held that evidence submitted by the Veteran did not change VA's previous denial and service connection remained denied.  

An appeal of the May 2001 rating decision remained pending at the time of the March 2005 and April 2005 RO denials.  As such, the March 2005 and April 2005 rating decisions constituted interim adjudications, and do not serve to establish finality as to RO adjudication of the Veteran's August 31, 2000 claim. 

On March 2, 2006, the Veteran submitted what he described as "new and material medical evidence."  Eventually, a July 2006 rating decision granted service connection for migraine headaches, secondary to service-connected hypertension, and assigned an effective date of March 2, 2006.  

Applying the pertinent VA regulations (38 C.F.R. § 3.400 and § 20.305) to the facts, it is clear that an effective date of August 31, 2000 is warranted for the grant of service connection.  The record contains no document dated prior to the August 31, 2000 claim that constitutes a claim for service connection for migraine headaches.  There is no evidence or statement received prior to August 31, 2000 that can be construed as a formal or informal claim for service connection.  Thus, the Board finds that an effective date of August 31, 2000, for the grant of service connection for migraine headaches is warranted.


ORDER

A 50 percent initial evaluation for service-connected migraine headaches is granted, subject to the rules and regulations governing the award of monetary benefits.

An effective date of August 31, 2000, for the grant of service connection for migraine headaches, secondary to service-connected hypertension, is granted.

	(CONTINUED ON NEXT PAGE)

REMANDED

As outlined above, an earlier effective date of August 31, 2000 has been awarded for the grant of service connection for migraine headaches, secondary to service-connected hypertension.  Significantly, however, the RO must be afforded the opportunity to assign an initial rating for the service-connected migraine headaches, for the rating period from August 31, 2000 through March 1, 2006, prior to appellate consideration of that portion of the Veteran's appeal with regard to the initial rating assigned. 

In view of the foregoing, the case is REMANDED for the following action:

Assign an initial rating for the service-connected migraine headaches, for the rating period from August 31, 2000 through March 1, 2006.  Notice of the determination should be issued to the appellant and his representative.  If the maximum rating allowable is not awarded for the service-connected migraine headaches, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the appropriate period to respond.  Thereafter, the issue of entitlement to an initial rating in excess of that awarded for the service-connected migraine headaches, for the rating period from August 31, 2000 through March 1, 2006, should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


